DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/10/2022 has been entered.
 Response to Amendment
3.	This office action is responsive to applicant’s amendment filed on 01/10/2022. Claims 1-12 were pending. Claim 1 was amended. Claim 12 was new claim.
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

7.	Claims 1-4, 6, 8, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Varadarajan et al. (US 2018/0315597 A1) in view of Hausmann et al. (US 2020/0040454 A1)
Regarding to claim 1, Regarding to claim 1, Varadarajan discloses a method of depositing a silicon oxide film using bis(diethylamino)silane (BDEAS) (see paragraph 0036) on a substrate in a reaction space by plasma-enhanced atomic layer deposition (PEALD), each repeating deposition cycle of PEALD comprising the step of:
(i) absorbing BDEAS (i.e. silicon containing precursor) on the substrate placed on a susceptor having a temperature between 50-500 °C (See Fig 3, Fig 4, paragraph 0036-0040);
(ii) exposing the substrate on which the BDEAS is absorbed to an oxygen plasma in the atmosphere in the reaction space, thereby depositing a monolayer or sublayer of silicon oxide, 
Regarding to claim 1, Varadarajan fails to disclose a temperature of higher than 500 °C.  However, Varadarajan clearly teaches a temperature at 500 °C (See paragraph 0037).  In a method for deposition silicon oxide using BDEAS, Hausmann teaches the process temperature is between 50 to 600 °C (paragraph 0021, 0024, read on applicant’s range of higher than 500 °C).  In the absence of unexpected result, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Varadarajan in view of Hausmann by performing routine experiments to obtain optimal temperature because it has been held that determination of workable range is not considered inventive.
Regarding to claim 2, Varadarajan discloses the temperature of the susceptor (Fig 4) is 500 °C (paragraph 0037, read on applicant’s range of “not higher than 650 °C”).
Regarding to claims 3-4, Varadarajan discloses the atmosphere of 1-7 torr, including example of less than 2 torr or 1.5 torr or less (paragraph 0039; Note: 1 torr = 133.32 Pascal; 2 torr = 266.64 Pascal; read on applicant’s range of 1,000 Pa or less or 400 Pa or less).
Regarding to claim 6, Varadarajan discloses each repeating deposition cycle further comprises purging (step 305) the reaction space between step (i) (303) and step (ii) (307) (Fig 3, paragraph 0039-0040).
Regarding to claim 8, Varadarajan discloses the substrate has a patterned step on which the BDEAS is absorbed in step (i) (Fig 1A-Fig 1C, paragraph 0032-0033, 0036-0040).
.

8.	Claims 5, 7, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Varadarajan (US 2018/0315597 A1) and Hausmann et al. (US 2020/0040454 A1) as applied to claims 1-4, 6, 8, 12 above, and further in view of  Blanquart (US 2018/0151346 A1).
Regarding to claim 5, Varadarajan fails to disclose the oxygen concentration of 30% to 60%. However, Varadarajan clearly teaches to use oxygen gas. Blanquart teaches to use oxygen gas along with dilution gas, wherein the flow rate of oxygen is between 100 sccm to 10,000 sccm, preferable 500 sccm to 2,000 sccm and the flow rate of dilution gas is between 0 sccm to 10,000 sccm, preferable 2,000 sccm to 8,000 sccm (See paragraph 0088, Table 1A).
If 10,000 sccm of O2 gas and 10,000 sccm of dilution gas is used, then concentration of oxygen gas would be 10,000 / (10,000 + 10,000) = 0.5 = 50% (within applicant’s claimed range 30% to 60%)
If 2000 sccm of O2 gas and 2,000 sccm of dilution gas is used, the concentration of oxygen gas would be 2000 / (2000 + 2,000) = 0.5 = 50% (within applicant’s claimed range of 30% to 60%)
In the absence of unexpected result, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Varadarajan and Hausmann in view of Blanquart by performing routine experiments to obtain optimal 
Regarding to claim 7, Varadarajan fails to disclose the purging is conducted for less than 2.0 second. However, Varadarajan clearly teaches to purge for some duration (see fig 3, step 305).  Hausmann also teaches to purge for some duration (paragraph 0020-0021).  Blanquart teaches to purge 0.05 to 10 second, preferable 0.1 to 1 second (See Table 1; Note: 0.1 to 1 second read on applicant’s range of less than 2 second). In the absence of unexpected result, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to perform routine experiment to obtain optimal purge time because it has been held that determination of workable range is not considered inventive.

Regarding to claim 9, Varadarajan fails to disclose the patterned step in a trench having an aspect ratio of 3 or higher. However, Varadarajan clearly teaches the patterned step is a trench having some aspect ratio value. Blanquart teaches the patterned step is a trench having an aspect ratio 2 to 10, typically about 2 to 5 (See paragraph 0035; Note: aspect ratio of 5 or 10 read on applicant’s limitation “an aspect ratio of 3 or higher”. In the absence of unexpected result, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to perform routine experiments to obtain optimal aspect ratio because it has been held that determination of workable range is not considered inventive.

s 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Varadarajan (US 2018/0315597 A1) and Hausmann et al. (US 2020/0040454 A1) as applied to claims 1-4, 6, 8 above, and further in view of Su (US 2020/0203157 A1).
Regarding to claim 9, Varadarajan and Hausmann fail to disclose the patterned step in a trench having an aspect ratio of 3 or higher. However, Varadarajan clearly teaches the patterned step is a trench having some aspect ratio value. Su discloses the patterned step is a trench having an aspect ratio of 20 or greater (paragraph 0049). In the absence of unexpected result, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Varadarajan and Hausmann in view of Su perform routine experiments to obtain optimal aspect ratio because it has been held that determination of workable range is not considered inventive.

Regarding to claim 10, Varadarajan and Hausmann fail to disclose the oxygen plasma comprises nitrogen dioxide (NO2). However, Varadarajan teaches to use oxygen source includes O2, O3, CO and N2O (See paragraph 0036). Su teaches to use oxygen and nitrogen such as NO2, N2O, N2O4, N2O5 or mixture thereof (See paragraph 0054). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Varadarajan Hausmann in view of Su by using nitrogen dioxide because equivalent and substitution of one for another would produce an expected result.

s 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Varadarajan (US 2018/0315597 A1) and Hausmann (US 2020/0040454 A1) as applied to claims 1-4, 6, 8 above, and further in view of MacDonald et al. (US 2019/0233446 A1).

Regarding to claim 10, Varadarajan and Hausmann fail to disclose the oxygen plasma comprises nitrogen dioxide (NO2). However, Varadarajan teaches to use oxygen source includes O2, O3, CO and N2O (See paragraph 0036). MacDonald teaches to use oxygen and nitrogen such as N2O, NO, NO2 (aka nitrogen dioxide) (See paragraph 0084). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Varadarajan and Hausmann in view of MacDonald by using nitrogen dioxide (NO2) because equivalent and substitution of one for another would produce an expected result.

Regarding to claim 11, Varadarajan and Hausmann fail to disclose in step (ii), oxygen is fed to the reaction space at a flow rate of between 1600 sccm and 4000 sccm, and an inert gas is fed to the reaction space at a flow rate of between 2000 and 4400 sccm. MacDonald teaches to oxygen is fed to reaction space at a flow rate between 1 sccm to 2000 sccm and inert gas at flow rate between 10 to 2000 sccm (paragraph 0076, 0083). In the absence of unexpected result, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Varadarajan and Hausmann in view of MacDonald by performing routine experiments to obtain optimal aspect ratio because it has been held that determination of workable range is not considered inventive.

Response to Arguments
11.	The applicant’s amendment along with the remark were sufficient to overcome the examiner’s previous ground of rejection under 35 U.S.C 112(b).
	Regarding to previous ground of rejection under 35 U.S.C 102(a)(1) and/or 102(a)(2), the applicants stated “Without acquiescing to the rejection, and solely to facilitate prosecution, independent claim 1 is amended to recite the BDEAS is adsorbed on a susceptor having a temperature of higher than “500 °C.” Applicant submits that Varadarajan does not disclose a method having this limitation. Rather, the reference discloses that the process is performed at a temperature between 50 and 500 °C, with 500 °C being the upper limit. See, e.g. Varadarajan at paragraph [0037]. Therefore, Applicant submits that claim 1, and claims 2-4 and 6-8, which depend therefrom, are not anticipated by Varadarajan. Applicant respectfully requests reconsideration and withdrawal of this rejection.”  The applicant’s argument is moot in view of new ground of rejection under 35 U.S.C 103 as discussed above.

Conclusion

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH X TRAN whose telephone number is (571)272-1469. The examiner can normally be reached Monday-Thursday; every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BINH X. TRAN
Examiner
Art Unit 1713



/BINH X TRAN/Primary Examiner, Art Unit 1713